Citation Nr: 0940115	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD), schizophrenia, and 
organic brain syndrome. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and J.T.




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to 
April 1962, April 1962 to May 1964, May 1964 to January 1969, 
and from January 1969 to April 1971.  A March 1990 VA 
administrative decision found that his period of service from 
April 23, 1965 to April 28, 1971 was not under conditions 
other than dishonorable and consequently was a bar to VA 
benefits. Service in the Republic of Vietnam is indicated by 
the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis Missouri.  

Procedural history 

In a March 1990 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for PTSD, 
schizophrenia, and possible organic brain syndrome.  A letter 
dated March 30, 1990 was sent to the Veteran notifying him of 
this decision; he did not indicate his disagreement therewith 
within one year thereafter.  

In December1997, the Veteran attempted to reopen his claim 
for service connection for an acquired psychiatric 
disability.  An April 1998 decision by the RO denied the 
Veteran's claim on the basis that new and material evidence 
sufficient to reopen the claim had not been received.  The 
Veteran was provided notice of this decision in a May 1, 1998 
letter.  He did not initiate an appeal.

In September 2005, the Veteran again attempted to reopen his 
claim for service connection for an acquired psychiatric 
disability.  His claim was denied in the above-mentioned 
March 2006 rating decision.  He has perfected an appeal. 

In August 2007, the Veteran presented testimony at a personal 
hearing conducted at the RO before a Decision Review Officer 
(DRO).  A transcript of this hearing has been associated with 
the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.  

VCAA notice

The Board notes that the Veteran has not been provided notice 
as to the evidentiary requirements necessary to reopen a 
previously-denied claim, nor the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claim.  A recent decision of the United States 
Court of Appeals for Veterans Claims (the Court) requires 
that this be done.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim. This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has not received appropriate notice under 
Dingess.  This, too, must be accomplished.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

Social Security records

The evidence of record indicates that the Veteran is in 
receipt of Social Security Disability benefits.  Medical 
records associated with any such decision may shed light on 
the nature of the Veteran's claimed disability.  An effort 
should therefore be made to obtain such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits]. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the Veteran with a 
corrective letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent.  The Veteran should 
also be provided with Dingess notice.  A 
copy of the letter should be sent to the 
Veteran's representative.

2.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the Veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
Veteran's VA claims folder.  Any notice 
from SSA that these records are not 
available should be noted in the Veteran's 
claims folder.

3.  VBA should then readjudicate the 
Veteran's claim as to whether new and 
material evidence has been received 
sufficient to reopen the previously-denied 
claim of entitlement to service connection 
for an acquired psychiatric disability.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

